Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-99.14.a CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-14 of our reports dated February 28, 2008, relating to the financial statements and financial highlights which appears in the December 31, 2007 Annual Report to Shareholders of Nationwide Variable Insurance Trust, which is also incorporated by reference into the Registration Statement. We also consent to the reference to us under the heading Plan of Reorganization in such Registration Statement. /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Philadelphia, Pennsylvania January 2, 2009
